Citation Nr: 1004390	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for service-connected degenerative disc disease of the 
lumbar spine, status-post discectomy at L4-5 (back 
disability).  

2.  Entitlement to an increased rating for residuals of 
right knee patellectomy.

3.  Entitlement to an increased rating for residuals of left 
knee patellectomy.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A September 2003 rating decision initially awarded service 
connection for a lumbar spine disability and it awarded a 20 
percent rating, effective May 1993.  A June 2004 rating 
decision, the Veteran's lumbar spine disability was awarded 
a 100 percent rating from January 2003 to March 2003, and 
then the 20 percent rating was restored.  In a November 2004 
rating decision, a 40 percent rating was assigned for his 
service-connected lumbar spine disability, effective May 
1993.  

In September 2009, the Veteran appeared and testified at a 
Travel Board hearing at the Los Angeles RO.  The transcript 
is of record.

During the Veteran's September 2009 hearing, he advised that 
he experiences headaches secondary to his service-connected 
back disability.  This issue is referred to the RO for any 
appropriate action.  

In a July 2007 rating decision, the Veteran's claim of 
entitlement to TDIU benefits was denied.  There does not 
appear to be a notice of disagreement to this rating 
decision.  During the Veteran's September 2009 hearing, 
however, the issue of TDIU was raised again.  The Board also 
refers this issue for any appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbar spine disability is manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  

3.  The Veteran's right knee disability is manifested by x-
ray evidence of arthritis of the joint, painful motion, and 
a history a patellectomy, but without "locking," pain, and 
effusion into the joint.  

4.  The Veteran's left knee disability is manifested by x-
ray evidence of arthritis of the joint, painful motion, and 
a history a patellectomy, but without "locking," pain, and 
effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 
2003), and Diagnostic Codes 5242, 5243 (effective September 
26, 2003).

2.  Criteria for a rating in excess of 10 percent for 
residuals of patellectomy of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261, 5262 (2009).

3.  Criteria for a rating in excess of 10 percent for 
residuals of patellectomy of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261, 5262 (2009).

4.  Criteria for a separate 10 percent rating for arthritis 
of the bilateral knees have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002, March 2004, March 2006, and 
May 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
an increased rating, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in the March 2006 notice.  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decisions.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the Los Angeles RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

Increased ratings

The Veteran seeks increased ratings for his service-
connected back and bilateral knee disabilities.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

The Board also notes that a disability may be rated by 
analogy when there is not a diagnostic code that sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by a veteran.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.

The evaluation of the same disability under various 
diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

In regards to disabilities of the musculoskeletal system, 
the Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 
(which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic 
codes for limitation of motion.

The Board finally notes that it is the defined and 
consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Lumbar spine

The Veteran seeks a rating in excess of 40 percent for his 
lumbar spine disability.  

By way of background, the Board notes that the Veteran was 
originally awarded service connection for his back 
disability in September 2003 as was assigned a 20 percent 
disability rating, effective May 1993.  In a June 2004 
rating decision, the Veteran was awarded a 100 percent 
rating for a convalescence period from January 2003 to March 
2003, and the 20 percent rating was restored thereafter.  In 
a November 2004 statement of the case (SOC), the Veteran's 
back disability was assigned a 40 percent rating, effective 
May 1993.  

VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

When VA granted service connection for the Veteran's lumbar 
spine disability, a 20 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and as noted above, 
this rating was subsequently increased to 40 percent under 
the same diagnostic code.  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating.

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; 
and pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief was assigned a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is assigned when there is evidence of lumbosacral 
strain with muscle spasm on extreme forward bending or loss 
of lateral spine motion.  A 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) began being 
evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, 10 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months; a 20 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four 
weeks during the past twelve months; a 40 percent evaluation 
is assigned when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months; and, a 60 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  See 38 C.F.R. § 
4.71a, Note 1 following Diagnostic Code 5293, effective 
September 23, 2002.  With regard to evaluations on the basis 
of chronic manifestations, orthopedic disabilities are 
evaluated using the rating criteria for the most appropriate 
orthopedic diagnostic code or codes; neurologic disabilities 
are evaluated separately using the rating criteria for the 
most appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, each segment is evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation 
for that segment.  See 38 C.F.R. § 4.71a, Note 3 following 
Diagnostic Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the 
spine under 38 C.F.R. § 4.71a were amended, including 
criteria for rating intervertebral disc syndrome.  See 68 
Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for 
all spine disabilities and instituted the use of a general 
rating formula for diseases and injuries of the spine for 
the new Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.......................................................
...........40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

Under Diagnostic Code 8525, which rates partial and complete 
paralysis of the posterior tibial nerve, a 10 percent rating 
is assigned when there is evidence of mild incomplete 
paralysis.  A 20 percent rating is assigned when there is 
severe incomplete paralysis, and a 30 percent rating is 
assigned when there is complete paralysis with paralysis of 
all muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature, where toes cannot be 
flexed; adduction is weakened; and plantar flexion is 
impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

During a July 1993 VA examination, the Veteran reported that 
he first developed back pain in the early 1970s.  He related 
that although a myelogram in 1973 or 1974 relieved his back 
pain, "his legs remained weak."  He explained that he no 
longer experienced "significant" back pain, but experienced 
pain radiating down both legs.  The examiner noted that the 
Veteran's main complaints were related to his knees, and 
indicated that the pain appeared to be related to the 
rubbing of the extensor mechanism over the femoral condoyle.

A physical examination revealed a well-healed, 10-centimeter 
(cm) midline scar.  The Veteran had a minor, well-
compensated right dorsal, left lumbar scoliosis with minimal 
rotation.  Forward flexion was to 70 degrees, extension was 
to 20 degrees, lateral bending was 25 degrees bilaterally, 
and dorsolumbar rotation was 30 degrees bilaterally.  Range 
of motion of the lumbar spine was painless.  The Veteran 
stood off balance, 1/2 inch to the left.  He was able to walk 
on his heels and toes without evidence of plantar flexion or 
dorsiflexion weakness.  X-rays of the lumbar spine confirmed 
the presence of marked narrowing at L4-5 and L5-S1.  The 
examiner opined that the loss of height of the lower lumbar 
vertebral bodies was "probably developmental."  The 
pertinent diagnosis was lumbar disc degenerative disease, 
status post disc excision at L4-5, maximal at L4-5 and L5-
S1.

A September 1993 VA discharge summary notes complaints of 
chronic low back pain since undergoing a lumbar laminectomy 
in 1972.  The Veteran reported pain in the left lower back 
and left hip, which radiated to the left knee.  He explained 
that the pain was more severe with sitting, and indicated 
that he was unable to tolerate sitting for more than five or 
10 minutes.  The Veteran denied any bowel or bladder 
symptoms, and reported no numbness or tingling.  There was 
no buckling of the gait, and no radicular symptoms 
indicated; however, the physician noted that there was some 
sensory deficit noted to pinprick or light touch.  A 
physical examination of the back revealed a midline scar 
secondary to the laminectomy.  There was no asymmetry to the 
paraspinous muscles in the lumbosacral area.  A full range 
of motion of the spine was noted.  X-rays of the lumbosacral 
spine were consistent with narrowing of the disc spaces at 
L2, L3 and L4-5.  The diagnostic impression was right 
buttock pain, probably secondary to piriformis syndrome, low 
back pain possibly secondary to piriformis syndrome, and 
history of lumbar laminectomy.  The Veteran was discharged 
on a home program of stretching exercises.

A December 1993 report from a private physician notes 
complaints of left buttock pain and left lower extremity 
pain.  The Veteran reported diffuse numbness of the 
bilateral lower extremities.  Physical examination of the 
lumbar spine revealed a well-healed midline surgical 
incision, and mild, diffuse tenderness about the midline and 
paraspinous musculature.  Moderate limitation of motion of 
lumbar excursion was noted without significant exacerbation 
of pain.  Bilateral lower extremity sensation was intact to 
light touch and pinprick.  X-rays of the lumbar spine 
revealed chronic compression deformities of L2, L3 and L4, 
with degenerative changes at L2-3 and L4-5.  The final 
assessment was left hip trochanteric bursitis, possible 
spinal stenosis with associated lumbar radicular 
symptomatology to the left lower extremity, and status post 
bilateral patellectomies with residual weakness to bilateral 
knee extensor mechanisms without significant limitation of 
function.

A report from another private physician, also dated in 
December 1993, notes complaints of chronic pain in the left 
hamstring region.  The Veteran reported experiencing this 
pain since 1968, but indicated that it had increased in 
severity over the previous two years.  He further stated 
that he experienced lower extremity cramps with extended 
standing.  A physical examination revealed no hamstring or 
quadriceps tenderness to palpation, and no popliteal 
tenderness to palpation.  Straight leg raising elicited no 
pain, and peripheral pulses were intact.  Normal tone and 
bulk were noted in all extremities.  The Veteran had full 
strength proximally and distally in all extremities, with no 
focal weakness observed.  While he walked with a slight 
limp, and complained of left hamstring pain, he was able to 
walk on his heals and toes without difficulty.  A neurologic 
examination was nonfocal, but the Veteran reported a 
diminished pinprick sensation in his feet, bilaterally.  The 
diagnostic impression was chronic left hamstring area pain, 
chronic left knee/hip pain, and prior lumbar surgery.  The 
physician commented that the etiology of the Veteran's pain 
was uncertain, and opined that there may be "some radicular 
component to it."  He concluded that "there may be some hip 
or knee pathology related or possible peripheral nerve 
dysfunction."

Treatment records dated from December 2002 to January 2003 
reflect the Veteran's continued complaints of low back pain.  
Noted was a November 2002 MRI report which showed a tethered 
spinal cord from L2-5, severe central canal stenosis at L2-3 
and L3-4 with compression of the tethered cord.  There was 
moderate disc apace narrowing at L2-3, L4-5, and L5-S1.  
There was severe foraminal stenosis from L3-S1 bilaterally 
that was associated with advance facet arthropathy.  During 
his January 2003 surgery, the Veteran was found to have 
arachnoiditis within the intradural component with matting 
together of the nerve root and scar formation that caused 
the complete matting of all nerve roots in the lumbar 
region.  Post-operatively, he was diagnosed as having 
chronic low back pain, tethered spinal cord, lumbar 
spondylosis and myelopathy, intervertebral disc disorder 
with myelopathy, lumbar spinal stenosis, and epidural 
adhesions.

In a January 2003 electrodiagnostic test report, the Veteran 
was noted to have an abnormal EMG of the left lower 
extremity demonstrating chronic radicular pathology 
primarily involving the L5 nerve root, and borderline left 
tibial nerve F wave study suggestive of possible radicular 
pathology.  There was no testing done on the right lower 
extremity, because the Veteran's complaints were primarily 
on the left side.  

In August 2003, the Veteran underwent an independent medical 
examination (IME).  He reported continuous low back pain 
with radicular symptoms, and advised that his back surgeries 
did not provide lasting relief of his symptoms.  He advised 
that the pain in his low back radiated down his left leg and 
there was numbness of the posteriolateral aspect of his left 
thigh, left leg, and the dorsum of the left foot.  

Physical examination revealed a well-healed surgical scar in 
the midline.  Active range of motion of the lumbosacral 
spine revealed forward flexion to 80 degrees, lateral 
flexion to 40 degrees bilaterally, rotational motion to 45 
degrees bilaterally, and extension was 10 degrees beyond 
neutral.  The Veteran complained of pain the low back 
throughout the range of motion testing.  

The examiner also indicated that there was moderate 
tenderness present on palpation in the midline and 
paravertebral area of the low back-especially to the left 
side.  There were no muscle spasms found, but there was 
tenderness present on palpation of the sciatic notch area 
bilaterally, with pain being worse on the left.  There was 
no focal motor weakness found in the lower extremities, but 
there was diminished sensation to slight touch and pinwheel 
in the left leg.  Deep tendon reflexes in the lower 
extremities were +1 bilaterally.  Following review of the 
radiographic reports, the Veteran was diagnosed as having 
discogenic low back pain with radicular component involving 
the left lower extremity, status-post discectomy L4-5.  

In April 2004, the Veteran underwent a VA examination.  He 
reported significant low back pain, and he is unable to sit 
or stand for too long, walk too long, or do any heavy 
lifting or bending.  The Veteran recalled being put on bed 
rest following surgery, but not recently.  He reported no 
history of bladder or bowel dysfunction.  The thoracolumbar 
spine appeared abnormal due to the scar and loss of lumbar 
lordosis with a bilateral paraspinal muscle spasm noted.  
Range of motion testing in the lumbar spine revealed forward 
flexion to 75 degrees with pain, extension to 20 degrees, 
lateral bending to 25 degrees bilaterally, and rotation to 
35 degrees bilaterally with pain.  The Veteran's range of 
motion was noted to be additionally affected by pain, but 
not fatigue, weakness, lack or endurance or incoordination.  

The neurological examination revealed cranial nerves II-XII 
to be within normal limits.  Reflexes were found to be 
normal, except in the Achilles and patellar reflexes as they 
were zero.  In the upper extremities, sensation was intact 
to light touch.  In the lower extremities, sensation was 
diminished in the left lower extremity, but was otherwise 
within normal limits.  Motor function in the upper 
extremities was 5/5, and 5/5 in the right lower extremity.  
Motor function was 4.5/5 in the left lower extremity.  There 
was no muscle atrophy either in the upper or lower 
extremities.  The Veteran was noted to have degenerative 
disc disease of the lumbar spine with radiculopathy.  

In an April and May 2005 private treatment records, the 
Veteran reported significant back and left leg pain.  He 
denied any right-sided symptoms.  The assessment included 
two monoradicular symptoms-one at L5 and the other at L2.  
He was diagnosed as having left lower extremity 
radiculopathy and degenerative disc disease with chronic 
pain symptoms.  

In June 2005, the Veteran underwent another VA examination 
during which he reported the same painful symptomatology in 
his low back as he has previously reported.  Examination of 
the thoracolumbar spine revealed no radiation of pain on 
movement, muscle spasm, or tenderness.  There was no 
ankylosis of the spine present.  The Veteran was noted to 
have intervertebral disc syndrome with sensory deficit noted 
in the left lateral thigh, right dorsal foot, and left 
lateral foot.  There was no evidence of motor weakness.  The 
examiner indicated that neurological examination of the 
lower extremities was within normal limits for motor and 
sensory functions.  No range of motion testing was performed 
on the spine.  

In a July 2005 neurological consultation report, the Veteran 
was noted to have complaints of pain down the back of his 
left leg.  The physician indicated that the Veteran's left 
leg symptoms were most likely due to arachnoiditis that was 
most recently found during his January 2003 back surgery.  
There were no findings regarding any right lower extremity 
radiculopathy.  

In a May 2006 letter from the Veteran's treating physician, 
he indicated that the Veteran has "pronounced persistent 
symptoms compatible with sciatic neuropathy, characterized 
by pain, demonstrated muscle spasm, and the absence of ankle 
jerks."  He opined that the Veteran has failed back syndrome 
that results in radiculopathy and discogenic back pain.  

In a July 2006 letter from a physician who saw the Veteran 
once for a neurological consult, the physician indicated 
that the Veteran experienced pronounced persistent symptoms 
related to his back disability.  The physician noted, 
however, that it did not represent recurring attacks with 
intermittent relief.  The physician indicated that the 
Veteran's intradural arachnoiditis with clumping of the 
lumbosacral nerve roots was neuropathic in nature.  He also 
indicated that the Veteran's symptoms could likely be 
relieved by use of an implantable morphine pump.  

In March 2009, the Veteran underwent another VA examination.  
He reported symptoms including stiffness and numbness, but 
had no loss of bladder or bowel control.  The low back pain 
was localized and occurred constantly.  He advised that the 
pain was crushing, burning, aching, sharp, and cramping 
pain.  His pain occurs with any activities and was relieved 
by rest and medications.  He reports lying down in bed for 
18-20 hours daily.  The Veteran advised that his back 
condition did not result in any incapacitation.  The 
examiner found the Veteran's posture and gait to be within 
normal limits.  

Physical examination revealed no evidence of radiating pain 
on movement or muscle spasm.  There was tenderness noted in 
the lumbar paraspinal area.  There was negative straight leg 
testing bilaterally.  There was no ankylosis of the spine.  
Range of motion testing revealed flexion to 70 degrees with 
pain at 40 degrees, extension to 0 degrees with pain at 0 
degrees, lateral flexion to 10 degrees bilaterally with pain 
at 10 degrees, rotation to 20 degrees bilaterally.  The 
examiner found that the Veteran's range of motion was 
limited an additional 5 degrees due to pain after repetitive 
use, but was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner ultimately 
diagnosed the Veteran as having degenerative disc disease of 
the lumbar spine with intervertebral disc syndrome involving 
the left posterior tibial nerve.  

A review of the medical evidence reveals that the rating 
criteria extant at the time of the Veteran's initial claim 
are far more favorable to the Veteran than current criteria.  
Specifically, there is no evidence of the Veteran having 
incapacitating episodes of lumbar spine symptoms having a 
total duration of at least two weeks to even allow for the 
assignment of a 20 percent rating using the 2002 criteria, 
nor is there evidence of ankylosis of the lumbar spine so as 
to allow for the assignment of a 40 percent rating under 
current criteria.  As such, there is no avenue for 
assignment of a rating higher than 40 percent using any 
criteria other than those in effect at the time the Veteran 
filed his underlying claim of service connection in 1993.  

Additionally, the Veteran's neurological manifestations 
under the current criteria-noted to be radiculopathy of the 
left lower extremity impacting the left posterior tibial 
nerve-would warrant a maximum rating under Diagnostic Code 
8525 of 20 percent as there is no clinical evidence of 
paralysis to award a 30 percent rating.  Under the current 
rating criteria for spinal disorders, the Veteran at most, 
would be awarded a 20 percent rating as his forward flexion 
is limited to 35 degrees.  This 20 percent rating for severe 
incomplete paralysis of the posterior tibial nerve combined 
with a 20 percent rating under the new criteria for 
disorders of the spine would result in a combined rating of 
40 percent.  See 38 C.F.R. § 4.25.  This is less than what 
would be available to him under the older rating criteria.  
As such, the Board's discussion will be limited to the 
earlier, more favorable rating criteria for the Veteran's 
lumbar spine disability.

Given the evidence as outlined above, the Board finds that 
the Veteran has a history of persistent symptoms affecting 
his ability to move his low back.  He has daily pain, 
limited motion, and neurological findings associated with 
the use of his left lower extremity.  Although the Veteran 
has not been prescribed bed rest by a physician, he has 
competently reported a history of lying down for 18-20 hours 
daily for his back pain.  The Board finds that his symptoms 
are most analogous to those for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  Thus, when resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran has pronounced intervertebral disc syndrome 
with little intermittent relief as evidenced by his 
consistent complaints for over 40 years and only minimal 
improvement with various treatments, including surgery and 
pain management therapy.  Accordingly, criteria for 
assignment of a 60 percent rating, under the old rating 
criteria, have been met.

The Board acknowledges that the Veteran has had periods when 
his symptoms were less severe than currently.  In an effort 
to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 60 
percent evaluation should be assigned for the entire period 
in question and there is no need for staged ratings pursuant 
to Hart.  Additionally, there are no criteria for assignment 
of a higher rating on a schedular basis for intervertebral 
disc syndrome and an extraschedular evaluation is not 
considered as the Veteran's request for TDIU benefits is 
being referred to the RO for appropriate action.

Bilateral knees

In February 2004, the Veteran requested TDIU benefits and an 
increased rating for his service-connected bilateral knee 
disability.  

The Veteran's bilateral patellectomies were rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Codes 5258 and 5259 provide rating criteria for dislocated 
and removal of semilunar cartilage, respectively.  
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  Diagnostic Code 5259 provides that a 10 percent 
rating will be assigned for symptomatic semilunar removal of 
cartilage of the knee.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is 
assigned if extension is limited to 15 degrees, and 30 
percent is assigned if extension is limited to 20 degrees.  
Separate ratings for both limited flexion and limited 
extension are allowed if the objective evidence shows a 
compensable level of limited motion for both directions.  
See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 
percent evaluation is assigned when the impairment is deemed 
to be severe due to recurrent subluxation or lateral 
instability.  It is noted that knee impairments may also be 
evaluated based on nonunion and/or malunion of the tibia and 
fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5262 and 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable, or under Code 5003 or 5010, when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.  Diagnostic Code 5003 allows for rating 
disabilities of the joints by the level of limitation of 
motion when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability under Diagnostic Code 5257 in 
order to avoid pyramiding as per 38 C.F.R. § 4.14.

In the August 2003 IME, the Veteran reported continuous 
bilateral knee pain, with the left knee being worse than the 
right.  He reported intermittent episodes of locking, 
catching, and grinding involving both knees, but 
particularly in the left knee.  He indicated that he has 
intermittent flare-ups that can last two to three days.  
Upon physical examination, the Veteran was noted to have a 
visible limp, and what the examiner described as a waddling 
gait.  The Veteran was unable to squat and had difficulties 
with the heel/toe test.  

Physical examination revealed full extension in the left 
knee with flexion to 105 degrees.  The left knee was stable 
in full extension and with the left knee in 30 degrees of 
flexion.  There was no ligamentous instability on varus 
and/or valgus stress.  In the right knee, the Veteran had 
full extension and flexion to 140 degrees.  The right knee 
was also stable in full extension and at 30 degrees of 
flexion.  There was no ligamentous instability on varus 
and/or valgus stress in the right knee.  Following review of 
the radiographic reports, the Veteran was diagnosed as 
having absence patellae, tendomalacia of the bilateral 
extensor mechanism, moderate to severe on the left and 
moderate on the right, and early degenerative arthritis of 
the knees.  

In April 2004, the Veteran underwent a VA examination and 
reported stabbing pain in his knees.  Upon physical 
examination of the bilateral knees, there was no heat, 
redness, swelling, effusion, drainage, or abnormal movement.  
Anterior drawer sign and McMurray's test were negative 
bilaterally, and range of motion bilaterally was within 
normal limits (140 degrees of flexion and 0 degrees of 
extension, bilaterally).  Range of motion in the knees was 
not additionally affected by pain, fatigue, weakness, lack 
of endurance, or incoordination.  X-rays of the knees showed 
no patellae, and osteoarthritic changes bilaterally.  

In June 2005, the Veteran underwent another VA examination 
during which he reported the same symptomatology regarding 
his bilateral knees.  He specifically related that he 
experiences pain in the knees when walking.  There was a 
negative drawer and McMurray's sign, bilaterally.  Also, 
there was no evidence of locking or pain in either knee, but 
there was evidence of mild crepitus bilaterally.  The 
examiner indicated that there was no ankylosis of either 
knee.  Range of motion testing in the bilateral knees was 
within normal limits to both flexion and extension-140 and 0 
degrees, respectively.  Early osteoarthritis of the 
tibiofemoral joints was noted following x-rays.  

In March 2009, the Veteran underwent another VA examination.  
The Veteran again reported pain in the knees and he felt 
like his tendon is rubbing over the knee joint.  The pain 
was localized and occurs constantly.  The Veteran also 
reported weakness, heat, giving way, and lack of endurance.  
He did not have any stiffness, swelling, redness, locking, 
fatigability, or dislocation.  There was tenderness noted in 
the bilateral knees without signs of edema, effusion, 
weakness, redness, heat, or guarding on movement.  There was 
no locking pain, genu recurvatum, or crepitus found in 
either knee.  

Range of motion in the right knee included flexion to 140 
degrees with pain and 0 degrees of extension.  Left knee 
included flexion to 120 degrees with pain and 0 degrees of 
extension.  The examiner indicated that joint function for 
the bilateral knees was additionally limited by 10 degrees 
in each knee due to pain following repetitive use.  There 
were no additional limitations due to fatigue, weakness, 
lack or endurance, or incoordination in either knee.  
Anterior and posterior cruciate ligaments stability testing 
of the knees is within normal limits, as was medial and 
lateral meniscus testing of both knees.  The patellectomy 
diagnosis of the bilateral knees was continued, as well as 
the osteoarthritis of the knees.  

Upon review of the evidence of record, the Board finds that 
the 10 percent rating for residuals of the bilateral 
patellectomies is appropriate under Diagnostic Code 5259.  
There is no clinical evidence of frequent episodes of 
"locking," pain, and effusion into the joint to warrant a 20 
percent rating under Diagnostic Code 5258.  

The Board finds, however, that it would not be pyramiding to 
award the Veteran a 10 percent rating for the bilateral 
knees under Diagnostic Code 5003 for x-ray evidence of 
arthritis with painful motion in the knee joints.  A higher, 
20 percent rating, under this diagnostic code is not 
available as there is no evidence of occasional 
incapacitating exacerbations of the bilateral knee 
disabilities.  

The Veteran is not entitled to separate ratings under 
Diagnostic Codes 5260 and 5261 as there is no evidence of 
limitation of flexion in either leg to 45 degrees, or 
limitation of extension in either leg to 10 degrees.  The 
Veteran is also not entitled to a separate rating under 
Diagnostic Code 5257 as there is no clinical evidence of 
recurrent subluxation or lateral instability.  Although the 
Veteran reported once that his knees give way, this is not 
supported by the clinical findings that have found both 
knees to be stable and the majority of the clinical records 
that show no reports of recurrent giving way.  As such, a 
separate rating under Diagnostic Code 5257 is not warranted.  
There is also no evidence of ankylosis of either knee joint, 
nonunion or malunion of the tibia and fibula, nor is there 
evidence of genu recurvatum to warrant ratings under 
Diagnostic Codes 5256, 5262, and 5263.  

Thus, the 10 percent rating for residuals of the 
patellectomy in each knee is continued, and a separate 10 
percent rating for arthritis of the knees with painful 
motion is awarded.  

Again¸ an extraschedular evaluation is not considered as the 
Veteran's request for TDIU benefits is being referred to the 
RO for appropriate action based upon the increased ratings 
awarded in this decision.  The Board has also considered 
whether staged ratings are appropriate per Hart, but finds 
that they are not appropriate under these circumstances







	(CONTINUED ON NEXT PAGE)



ORDER

A 60 percent rating for service-connected lumbar spine 
disability is awarded, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for residuals of right knee 
patellectomy is denied.

A rating in excess of 10 percent for residuals of left knee 
patellectomy is denied.

A separate 10 percent rating for arthritis of the bilateral 
knees is awarded, subject to the laws and regulations 
governing the award of monetary benefits.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


